                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

NICOLE BOBO,                                 )
                                             )
                 Plaintiff,                  )
                                             )
         vs.                                 ) Case No. 4:19-CV-199 PLC
                                             )
ANDREW SAUL, 1                               )
Commissioner of Social Security,             )
                                             )
                 Defendant.                  )

                                MEMORANDUM AND ORDER

         Plaintiff Nicole Bobo seeks review of the decision of Defendant Social Security

Commissioner Andrew Saul finding that her disability ended on August 1, 2014. The parties

consented to the jurisdiction of the undersigned magistrate judge pursuant to 28 U.S.C. § 636(c).

[ECF No. 8] For the reasons set forth below, the Court reverses and remands the Commissioner’s

decision.

    I.         Background

         In June 2010, an ALJ found that Plaintiff, who was born September 1973, was disabled as

a result of bipolar disorder with psychotic features and attention deficit disorder and therefore

entitled to Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) under the

Social Security Act. (Tr. 101-10) In July 2014, the Social Security Administration (SSA)

informed her that, based upon a review of medical records from 2014, significant medical

improvement to her mental health warranted the cessation of her DIB and SSI benefits.




1
  Andrew Saul is now the Commissioner of Social Security and is automatically substituted
pursuant to Fed. R. Civ. P. 25(d).
                                                1
          Plaintiff filed a request for reconsideration, and, in December 2014, a disability hearing

officer questioned Plaintiff, analyzed the evidence, and concluded that she was not disabled. (Tr.

176-90) Plaintiff filed a request for a hearing before an administrative law judge (ALJ), and an

ALJ conducted a continuing disability review (CDR) hearing in April 2015. (Tr. 36-52) The ALJ

issued a decision in April 2016 finding Plaintiff was no longer disabled. (Tr. 123-41)

          Plaintiff appealed the ALJ’s decision to the SSA Appeals Council. (Tr. 478-79) In June

2017, the SSA Appeals Council granted Plaintiff’s request for review and remanded the case to

the ALJ. (Tr. 149-51) In its remand order, the SSA Appeals Council directed the ALJ to: (1)

offer Plaintiff an opportunity to present interrogatories to a vocational expert or question a

vocational expert at the hearing; (2) further evaluate the date of medical improvement; (3) consider

Plaintiff’s RFC and provide appropriate rationale for the assessed limitations; and (4) if warranted

by the expanded record, obtain supplemental evidence from a vocational expert. (Tr. 150)

          The ALJ conducted a second hearing in May 2018 and issued a decision in August 2018

concluding that Plaintiff’s “disability ended on August 1, 2014, and the claimant has not become

disabled again since that date[.]” (Tr. 10-26, 53-100) Plaintiff filed a request for review of the

ALJ’s decision with the SSA Appeals Council, which denied review. (Tr. 1-4) Plaintiff has

exhausted all administrative remedies, and the ALJ’s decision stands as the Commissioner’s final

decision. Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

    II.      Evidence Before the ALJ2

           At the April 2015 hearing, Plaintiff testified that she lived with her children, ages thirteen

and sixteen, and she had been seeing her current psychiatrist, Dr. Rao, since June or July 2014.




2
 Because Plaintiff does not challenge the ALJ’s determination of her physical functioning, the
Court limits its discussion to the evidence relating to Plaintiff’s mental impairments.
                                                    2
(Tr. 43-44) Before establishing care with Dr. Rao, Plaintiff received mental health treatment from

Dr. Taca, who “canceled [her] as a patient” because she missed three appointments. (Tr. 42)

Plaintiff explained there was a gap in her mental health treatment because she “was having trouble

finding another doctor that accepted Medicaid and Medicare.” (Tr. 42)

        Plaintiff testified that Dr. Rao managed her mental health medications and stated: “I take

four pills a day now, two in the morning and two at night; but I still don’t feel normal, even with

the medicine[.]” (Id.) Because Plaintiff’s insurance did not cover the sleep medication prescribed

by Dr. Rao, Plaintiff had been having difficulty sleeping, “only getting, like, four hours [of] sleep.”

(Id.)

        In regard to activities of daily living, Plaintiff testified that her children helped with the

laundry and cared for the family dog, a chihuahua. (Tr. 43, 51) Plaintiff had a driver’s license but

no car, so her relatives gave her rides or loaned her their cars. (Tr. 49-50) When the ALJ asked

about medical treatment notes reflecting that Plaintiff had ridden a motorcycle,3 Plaintiff explained

that her friend “was trying to teach me how to ride” on his motorcycle, but “I haven’t been on a

bike in a long time[.]” (Tr. 50)

        At her subsequent hearing in May 2018, Plaintiff testified that she believed she remained

disabled because “I still feel the same …. I still need my medicine…. I’ve been hospitalized a few

times since then.” (Tr. 58) When the ALJ asked Plaintiff why she was unable to work a sedentary

job, Plaintiff explained: “I don’t be remembering a lot of stuff, so I don’t think I’d be that focused

to be remembering, and I be really tired a lot with all the medication I take. I take, like, 14, 15




3
 Plaintiff’s treatment records reflect that, in May 2014, she saw her primary care physician for
bee stings she received while riding a motorcycle. (Tr. 686)
                                                  3
pills a day.” (Tr. 62) Plaintiff later elaborated, “I think I get upset over the little things and be

irritated, because I be sleepy.” (Tr. 67)

       Plaintiff continued to see Dr. Rao every month for mental health treatment. (Tr. 63-64)

Plaintiff explained: “I talk to her a little bit, and she prescribed my medicine. A lot of times I’ve

been to the hospital, she’s the one who told me to go check in.” (Tr. 64) On the occasions Plaintiff

was hospitalized for mental health treatment, she was “really stressed,” experiencing crying spells,

and thoughts of harming herself. (Tr. 65) Plaintiff would like to resume treatment at “the

outpatient place I was going to,” but her insurance would not cover it. (Tr. 65-66)

       Plaintiff did not like to be around other people because it made her feel “pressured.” (Tr.

67) For example, when she was participating in an intensive outpatient program, “they let me sit

in a corner, because I didn’t want to sit at the table” because there were “too many people at the

table” and “it seemed really germy[.]” (Id.) Plaintiff testified that she had trouble remembering

things, such as doctor appointments, and once drove past her highway exit because “I just forgot

going…. And stuff like that happens a lot.” (Tr. 68)

       Plaintiff stated that her medications caused her to feel “draggy” for “a few hours” every

morning. (Tr. 70) On a typical day, Plaintiff spent about five or six daylight hours “[l]ooking at

the TV or laying down.” (Tr. 73, 76) Plaintiff’s teenaged children did the household chores, such

as sweeping, and the family ate “a lot of things … microwaved or oven.” (Tr. 72) Plaintiff’s

children used the oven but she no longer did because she often forgot it was on. (Id.)

       A vocational expert also testified at the hearing. (Tr. 77-96) The ALJ asked the vocational

expert to consider a hypothetical individual with the same age, education, and work experience as

Plaintiff who was able to perform light work with the following limitations:

          Never climb ropes, ladders or scaffolds. Occasionally climb ramps and stairs.
          Occasionally stoop, kneel, crouch. Never crawl…. Limited to simple, routine-

                                                 4
             type tasks consistent with an SVP 1 or 2. Also limited to the ability to make
             occasional work-related decisions and occasional changes in the work setting.
             Then to avoid direct interaction with the public… And then also, casual and
             infrequent interaction with coworkers…. No tandem tasks and occasional
             interaction with supervisors.

(Tr. 83-85) The vocational expert testified that such an individual could perform the jobs of bagger

and garment folder. (Tr. 86-87) When the ALJ further limited the hypothetical individual to

sedentary work, the vocational expert stated that the individual could work as a stone setter, bench

hand, or escort vehicle driver. (Tr. 87-88) Additionally, the vocational expert testified that, to

maintain employment, the hypothetical individual could not miss more than two days of work per

month or be off task more than ten percent of the workday. (Tr. 88)

          In regard to Plaintiff’s medical records, the Court adopts the facts set forth in Plaintiff’s

statement of uncontroverted material facts, as admitted by the Commissioner. [ECF Nos. 22, 26-

1] The Court also adopts the facts set forth in the Commissioner’s statement of additional facts,

because Plaintiff does not dispute them. [ECF No. 26-1]

   III.      Standard for Continuing Disability Review

          Eligibility for disability benefits under the Social Security Act (“Act”) requires a claimant

to demonstrate that he or she suffers from a physical or mental disability. 42 U.S.C. § 423(a)(1).

The Act defines disability as “the inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period not less than 12 months.” 20

C.F.R. §§ 404.1505(a), 416.905(a). The impairment must be “of such severity that [the claimant]

is not only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national

economy ....” 42 U.S.C. § 1382c(a)(3)(B).



                                                   5
       “Once an individual becomes entitled to disability benefits, his continued entitlement to

benefits must be reviewed periodically.” Bennett v. Colvin, 174 F.Supp.3d 1031, 1037 (E.D. Mo.

2016). See 42 U.S.C. § 423(f)(1); 20 C.F.R. §§ 404.1594, 416.994. The Commissioner may

terminate benefits to a person previously adjudged to be disabled upon substantial evidence that

the individual’s condition has improved “to the point where he is able to perform substantial

gainful activity.” Delph v. Astrue, 538 F.3d 940, 945 (8th Cir. 2008). The regulations define

“medical improvement” as:

          any decrease in the medical severity of your impairment(s) which was present
          at the time of the most recent favorable medical decision that you were disabled
          or continued to be disabled. A determination that there has been a decrease in
          medical severity must be based on improvement in the symptoms, signs, and/or
          laboratory findings associated with your impairment(s).

20 C.F.R. § 404.1594(b)(1). See also 20 C.F.R. § 416.994(b)(1)(i).

       Under the regulations, the disability review process involves a sequential analysis of up to

eight steps. Delph, 538 F.3d at 945. When deciding whether a claimant’s disability has ceased,

the Commissioner must determine:

          (1) whether the claimant is currently engaging in substantial gainful activity, (2)
          if not, whether the disability continues because the claimant’s impairments meet
          or equal the severity of a listed impairment, (3) whether there has been a medical
          improvement, (4) if there has been medical improvement, whether it is related
          to the claimant’s ability to work, (5) if there has been no medical improvement
          or if the medical improvement is not related to the claimant’s ability to work,
          whether any exception to medical improvement applies, (6) if there is medical
          improvement and it is shown to be related to the claimant’s ability to work,
          whether all of the claimant’s current impairments in combination are severe, (7)
          if the current impairment or combination of impairments is severe, whether the
          claimant has the residual functional capacity to perform any of his past relevant
          work activity, and (8) if the claimant is unable to do work performed in the past,
          whether the claimant can perform other work.

Dixon v. Barnhart, 324 F.3d 997, 1000-01 (8th Cir.2003) (citing 20 C.F.R. § 404.1594(f)).




                                                 6
The “medical improvement” standard therefore “requires the Commissioner to compare a

claimant’s current condition with the condition existing at the time the claimant was found disabled

and awarded benefits.” Delph, 538 F.3d at 945.

      IV.      ALJ’s Decision

            On remand, the ALJ first noted that the most recent medical decision finding Plaintiff

disabled, or “comparison point decision,” was an ALJ decision dated June 14, 2010. (Tr. 12) At

the time of the comparison point decision, Plaintiff’s medically determinable impairments

included bipolar disorder with psychotic features and attention deficit disorder.4 (Id.)

            The ALJ further found that, through the date of her decision, Plaintiff had not engaged in

substantial gainful activity and, since August 1, 2014, Plaintiff had the following medically

determinable impairments: bipolar disorder, depressed with psychotic features, degenerative joint

disease of the knee, and tumid lupus. (Tr. 12-13) The ALJ determined that, since August 1, 2014,

Plaintiff did not have an impairment or combination of impairments which met or medically

equaled the severity of an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr.

13)

            Next, the ALJ found that medical improvement occurred as of August 1, 2014 such that

the “impairments present at the time of the [comparison point decision] decreased in medical

severity to the point where the claimant has had the residual functional capacity to no direct

interaction with the public and casual and infrequent interaction with co-workers” and she was



4
  According to the June 2010 decision, Plaintiff had the residual functional capacity (RFC) to
perform “simple, routine and repetitive tasks in a work environment free of fast-paced quota
requirements involving only simple work-related decisions with few, if any, work place changes
and no interaction with the public and only casual and infrequent contact with co-workers.” (Tr.
107) Based on the testimony of a vocational expert, the ALJ found that Plaintiff could not perform
any past relevant work or any jobs that existed in significant numbers in the national economy.
(Tr. 109)
                                                    7
“able to make occasional work-related decisions and have occasional changes in the work setting.”

(Tr. 15-16) (emphasis in original) Although Plaintiff continued to have the severe impairments of

bipolar disorder, depressed with psychotic features, degenerative joint disease, and tumid lupus

after August 1, 2014, the ALJ determine that she had the RFC to perform a limited range of light

work. (Tr. 16-17) More specifically, the ALJ found that Plaintiff was able to perform light work

with the following limitations:

            [T]he claimant is able to stand 6 hours in an 8[-]hour workday, walk 6 hours in
            an 8[-]hour workday and has no limits on her ability to sit. She is capable of
            lifting and carrying 25 pounds frequently and 50 pounds occasionally. Further,
            the claimant should never climb ropes, ladders, or scaffolds but is able to
            occasionally climb ramps and stairs. She is able to occasionally stoop, kneel
            and crouch but should never crawl. The claimant is limited to simple, routine
            tasks consistent with an SVP 1 or 2. She is able to make occasional work-related
            decisions and have occasional changes in the work setting. The claimant should
            have no direct interaction with the public, but is able to have casual and
            infrequent interaction with co-workers and occasional interaction with
            supervisors.
(Tr. 17)

         Based on the vocational expert’s testimony, the ALJ concluded that Plaintiff was unable to

perform any past relevant work but had the RFC to perform other jobs that existed in significant

numbers in the national economy, such as bagger, garment folder, stone setter, bench hand, and

escort vehicle driver. (Tr. 24-25) The ALJ therefore concluded that Plaintiff’s “disability ended

on August 1, 2014, and the claimant has not become disabled against since that date[.]” (Tr. 26)

    V.      Discussion

         Plaintiff claims that substantial evidence did not support the ALJ’s decision that she was

no longer disabled because the ALJ failed to (1) base the RFC determination on “some medical

evidence” and (2) properly weigh the opinion of Plaintiff’s psychiatrist.5 [ECF No. 23] In



5
  Plaintiff asserts that her treating psychiatrist’s opinion was entitled to substantial, if not
controlling, weight. In March 2017, the Social Security Administration amended the regulations
                                                 8
response, the Commissioner argues that substantial evidence supported the ALJ’s finding that

medical improvement related to the Plaintiff’s ability to work occurred on August 1, 2014. [ECF

No. 26]

       A court reviews “the denial of benefits pursuant to the continuing disability review process

for substantial record evidence to support the ALJ’s decision.” Dixon, 324 F.3d at 1000 (citing

Muncy v. Apfel, 247 F.3d 728, 730 (8th Cir. 2001)). See also Burress v. Apfel, 141 F.3d 875,

879 (8th Cir. 1998) (“[W]e review the ALJ’s decision to determine whether his conclusion that

[the plaintiff] was no longer disabled … due to a medical improvement, is supported by substantial

evidence in the record as a whole.”); Scott v. Astrue, No. 11-0652-CV-W-FJG, 2012 WL 1324519,

at *2 (W.D. Mo. Apr. 17, 2012) (“When benefits have been denied based on a determination that

a claimant’s disability has ceased, the issue is whether the claimant’s medical impairments have

improved to the point where she is able to perform substantial gainful activity.”). “Substantial

evidence is relevant evidence that reasonable minds might accept as adequate to support the

decision.” Dixon, 324 F.3d at 1000 (citing Hunt v. Massanari, 250 F.3d 622, 623 (8th Cir. 2001)).

       Plaintiff’s medical records reveal that, between July 2013 and July 2014, Plaintiff

discussed her mental impairments with her primary care physician Dr. Mertens but did not see a




governing the evaluation of medical evidence. Those amended regulations now provide that the
Commissioner “will not defer or give any specific evidentiary weight, including controlling
weight, to any medical opinion(s) ..., including those from your medical sources.” 20 C.F.R. §§
404.1520c(a), 416.920c(a).       Under the new rules, the Commissioner evaluates the
“persuasiveness” of all medical opinions according to several enumerated factors, the “most
important” being supportability and consistency. 20 C.F.R. §§ 404.1520c(a), 416.920c(a). See
also Mudge v. Saul, No. 4:18-CV-693 CDP, 2019 WL 3412616, at *4 (E.D. Mo. July 29, 2019).
While generally these new rules apply to only those claims filed on or after March 27, 2017, see
20 C.F.R. §§ 404.1520c, 416.920c, they also apply to all continuing disability reviews, with certain
exceptions not applicable here. See Social Security Administration, Program Operations Manual
System (POMS), DI 24503.050 (effective Apr. 3, 2017 to present).


                                                 9
psychiatrist. (Tr. 545-46, 753-54, 762). Plaintiff began treating with psychiatrist Dr. Rao in July

2014, and continued to see her approximately once a month for at least the next three years.6 At

Plaintiff’s initial appointment with Dr. Rao, Plaintiff reported mood swings, depressed mood,

crying, anxiety, low energy, and poor sleep.            (Tr. 843)   Dr. Rao diagnosed Plaintiff with

“schizophrenia/psychoses” and bipolar disorder and prescribed Latuda. (Id.) Later that month,

Plaintiff’s mental status examination was within normal limits, and Plaintiff reported to Dr. Rao

that she was tolerating the medications well, although she continued to experience irritability. (Tr.

842) Dr. Rao increased Plaintiff’s Latuda. (Id.)

          In August 2014, state agency psychological consultant Dr. Toll reviewed Plaintiff’s

medical records and found that Plaintiff had the non-severe impairments of “bipolar and

depression” with no resulting functional impairments. (Tr. 848-51, 856) Dr. Toll explained that,

because Dr. Rao’s July 2014 mental status examination was within normal limits “prior to med

adjustment clmt functioning would not be expected to decline with further med adjustments….”

(Tr. 858)

          In mental status examinations, Dr. Rao noted Plaintiff’s dysthymic affect in August 2014,

November 2014, December 2014, and February 2015. (Tr. 867-69, 871) Dr. Rao completed a

mental RFC assessment for Plaintiff in March 2015, stating that she treated Plaintiff monthly or

bimonthly for bipolar disorder. (Tr. 861-65) Dr. Rao listed “mood swings, anxiety, paranoia” as

clinical findings demonstrating the severity of Plaintiff’s condition. (Tr. 861) On a checklist form,

Dr. Rao noted the following symptoms: anhedonia, decreased energy, generalized persistent

anxiety, psychomotor agitation or retardation, persistent disturbances of mood or affect, paranoid




6
    Dr. Rao’s treatment notes are handwritten, brief, and difficult to read.
                                                   10
thinking, emotional withdrawal or isolation, and episodic periods of both manic and depressive

syndromes. (Tr. 862)

       As a result of Plaintiff’s symptoms, Dr. Rao opined that she: was “unable to meet

competitive standards” in the following functional areas:       remember work-like procedures;

maintain regular attendance; sustain an ordinary routine; work in coordination or proximity to

others; complete a normal workday without interruptions from psychologically based symptoms;

perform at a consistent pace; accept instructions and respond appropriately to criticism; get along

with coworkers and peers; respond appropriately to changes in work setting; deal with normal

stress; be aware of normal hazards and take precautions; understand, remember, and carry out

detailed instructions; interact appropriately with the general public; and maintain socially

appropriate behavior. (Tr. 863-64) Dr. Rao estimated that Plaintiff would miss an average of four

or more days of work per month.7 (Tr. 865)

       In late-April 2015, Plaintiff presented to an emergency room with complaints of depression

and suicidal ideation, and she was hospitalized for three days. (Tr. 1047-49, 1067-70) At

Plaintiff’s follow-up appointment with Dr. Mertens, she observed Plaintiff’s “labile affect; mostly

subdued, mildly depressed, but other times very loud, some laughing, [] anxious.” (Tr. 1370)

       In May 2015, Plaintiff was admitted to an intensive outpatient program (IOP) at

Centerpointe Hospital, which she attended two times per week. (Tr. 1506, 1514) Upon admission,

psychiatrist Dr. Arain diagnosed Plaintiff with “Bipolar I Disorder, Most Recent Episode




7
  In a follow-up letter dated May 2015, Dr. Rao stated that Plaintiff was currently taking Latuda
40 mg BID and Ambien 10 mg, and her diagnosis was “Bipolar I, depressed with psychotic
features.” (Tr. 1036) Dr. Rao stated: “[Plaintiff] is not able to maintain employment and needs
assistance with financial needs.” (Id.)
                                                11
Depressed, Moderate,” anxiety, and borderline personality disorder, and he gave her a GAF score

of 49. (Tr. 1516-17) Dr. Arain adjusted Plaintiff’s Latuda to 80 mg every morning. (Tr. 1517)

       In June 2015, Dr. Rao prescribed trazodone. (Tr. 1423) Dr. Rao observed Plaintiff’s

dysthymic affect in June, August, October, and December 2015. (Tr. 1419, 1420, 142, 1423) In

December 2015, Dr. Arain discharged Plaintiff from the IOP because she was receiving inpatient

mental health treatment at Mercy Hospital and assigned her a GAF score of 18. (Tr. 1512)

       Plaintiff remained in Mercy Hospital’s psychiatric unit due to depression, anxiety, and

suicidal ideation from December 10 through December 13, 2015. (Tr. 1462-78) Plaintiff reported

that her attendance at the IOP had been sporadic because “she has been paranoid that other patients

are watching her and reading her chart.” (Tr. 1462) When Plaintiff followed up with Dr. Mertens

in early January 2016, she noted that her symptoms were “poorly controlled,” and Plaintiff

reported feeling “severely depressed every day and is having trouble functioning.” (Tr. 1649-51)

       On January 12, 2016, Dr. Arain readmitted Plaintiff to the IOP and assigned her a GAF

score of 52.   (Tr. 1510) Treatment notes from the IOP in mid-March 2016, stated that Plaintiff

“has been upset today otherwise has been good,” “her therapist suggested she is paranoid,” and

“feels uncomfortable with certain patients, males, feels they stare at her.” (Tr. 1594) On

examination, Plaintiff displayed an angry mood, anxious/irritable affect, and fair judgment and

insight. (Tr. 1594-95) On March 31, 2016, Dr. Arain noted Plaintiff’s reports of “some loss of

pleasure in life, worry, tenseness, frustration, annoyance … depressed/labile mood, panic, panic

attacks … paranoia ….” (Tr. 1592-93) Dr. Arain discharged Plaintiff from the IOP at her request

on March 31, 2016, and he advised her to see a community therapist. (Tr. 1593)




                                                12
       In October and November 2016, Dr. Rao observed that Plaintiff’s affect was dysthymic.

(Tr. 1846-47) When Plaintiff saw Dr. Rao in February 2017, she reported that she had not “been

feeling good lately” and stated, “I think I’ve been paranoid.” (Tr. 1845)

       Plaintiff was voluntarily admitted to Mercy Hospital’s psychiatric unit from March 17

through March 20, 2017. (Tr. 1570-73) Plaintiff reported suicidal ideation with a plan and “states

that she gets very agitated at others and at time thinks of hurting them[.]” (Tr. 1570) Plaintiff

experienced road rage and described a recent incident in which “she destroyed the home of a man

she was dating, throwing things and destroying property.” (Id.) Plaintiff also reported: increased

crying and irritability; self-isolation; anxiety and panic attacks; difficulty with concentration and

focus; “feel[ing] like people are against her and does not know who to trust”; and failing to answer

her phone or pay bills. (Id.) On examination, Plaintiff’s mood was depressed and irritable, affect

was blunted, and attention, concentration, insight, and judgment were fair. (Tr. 1573) She was

diagnosed with “bipolar disorder, most recent episode depressed, severe without psychotic

features” and cluster B traits, and the doctor increased her Prozac. (Tr. 1574) At Plaintiff’s

request, a psychiatrist discharged Plaintiff but noted that she “still needs continued inpatient

treatment[.]” (Tr. 1750)

       Plaintiff continued monthly appointments with Dr. Rao from April 2017 through December

2017. On April 1, 2017, Plaintiff presented to Dr. Rao and stated that she was “getting better”

with the increased dose of Prozac. (Tr. 1844)     In May 2017, Plaintiff was “alright” but in July,

September, and November 2017 she displayed a dysthymic affect. (Tr. 1839-40, 1482-43)

       On December 1, 2017, Plaintiff presented to Mercy Hospital’s emergency department with

abdominal pain and vomiting and, on examination, the doctor noted her “depressed mood.” (Tr.

1936, 1940). Plaintiff informed the emergency room doctor that “Dr. Rao wanted her admitted for



                                                 13
her bipolar. She states that she feels depressed at times and sometimes suicidal ideation….” (Tr.

1942) Plaintiff received a psychiatric consult and was admitted overnight. (Tr. 1942) The

psychiatrist continued Plaintiff’s Haldol, Latuda, and Seroquel. (Tr. 1955)

       Plaintiff was voluntarily readmitted to Mercy Hospital’s psychiatric unit from December 7

through December 11, 2017 due to “suicidal ideation with a plan and depression due to medical

issues.” (Tr. 1971-89) On examination, a psychiatrist noted that Plaintiff “presents as cooperative,

tearful, overwhelmed, with depressed mood and flat affect. Pt makes poor eye contact … admits

to suicidal thoughts with thoughts of overdosing.” (Tr. 1982) Plaintiff told the psychiatrist, “I’m

just shutting down and I don’t want to live anymore.” (Id.) Upon discharge, the psychiatrist

continued Plaintiff’s fluoxetine and lurasidone. (Tr. 1993)

       When Plaintiff presented to Dr. Rao on December 13, 2017, her speech was rambling and

affect was dysthymic. (Tr. 2029) Dr. Rao completed a second RFC assessment for Plaintiff five

days later. (Tr. 1881-84) Dr. Rao listed Plaintiff’s diagnosis as bipolar I disorder with psychosis

and stated that her prognosis was “fair.” (Tr. 1881) On a checklist form of mental abilities and

aptitudes needed to perform unskilled work, Dr. Rao noted that Plaintiff had “no useful ability to

function” in the following areas: maintain attention for two-hour segment; sustain an ordinary

routine without special supervision; work in coordination with or proximity to others; complete a

normal work day and week without interruptions from psychologically based symptoms; and get

along with coworkers or peers. (Tr. 1883) Additionally, Dr. Rao opined that Plaintiff was “unable

to meet competitive standards” in the following areas:          remember work-like procedures;

understand, remember, and carry out “very short and simple instructions”; make simple work-

related decisions; ask simple questions or request assistance; accept instructions and respond

appropriately to criticism from supervisors; respond appropriately to changes in routine work



                                                14
setting; deal with normal work stress; interact appropriately with the general public, coworkers,

supervisors; and maintain socially appropriate behavior. (Id.) In support of her assessment, Dr.

Rao wrote: “Cannot function under stress, needs help with decisions regarding housing, finances.”

(Tr. 1883) Dr. Rao again estimated that Plaintiff would miss four or more days of work per month.

(Tr. 1884)

       Many health care providers who treated Plaintiff’s physical impairments also noted her

depression, mood swings, anxiety, and tearfulness. For example, Dr. Martens recorded the

following observations: anxious and mildly agitated in August 2014; “labile affect … laughing at

times, very sad appearing at times” and anxious in November 2014; “mildly depressed affect,

anxious, displays a great deal of frustration and irritability” in June 2015; “good eye contact some

of the time, but other times will not look at me, affect moderately depressed, moderately anxious,

… very tearful” in August 2015; “affect severely depressed … [c]rying/sobbing entire visit,

extremely anxious” in January 2016; “VERY STRESSED” in March 2016; and “mood depressed,

affect tearful” in May 2016. (Tr. 734, 940, 1388, 1629, 1651, 1660, 1670, 1676)

       A physician’s assistant at Plaintiff’s dermatologist’s office noted that Plaintiff was:

positive for anxiety and depression and her mood was “pleasant but anxious” in April 2017;

“pleasant but anxious” in September 2017; and positive for anxiety and depression in November

2017 and February 2018.        (Tr. 1690, 1724, 1907, 1920)         When Plaintiff began seeing

rheumatologist Dr. Shereen in August 2017, she informed him that she was “severely depressed”

and he noted that she was “tearful at times during the exam.” (Tr. 1601) Dr. Shereen again noted

that Plaintiff was “severely depressed” in October 2017 and, in February 2018, Plaintiff was

“tearful at times” and reported feeling “severely depressed.” (Tr. 1605, 2143)




                                                15
       In her decision, the ALJ acknowledged that Plaintiff “has ongoing issues with her mental

condition” but found that Plaintiff had experienced medical improvement relating to her ability to

work. The ALJ based this decision on three principal factors. First, the ALJ noted that Plaintiff

“admitted she was discharged from her psychiatrist’s practice for missing too many appointments”

and “she did not seek treatment with another psychiatrist for a long period of time[.]” (Tr. 19)

Second, the ALJ relied on Dr. Rao’s treatment notes reflecting stability and/or improvement.

Finally, the ALJ found that Plaintiff’s “activities of daily living and social interaction have

improved significant[ly.]” (Tr. 16)

       There is no dispute that Plaintiff did not receive psychiatric treatment for approximately

one year after her original psychiatrist terminated her as a patient. Despite her primary care

physician’s repeated urgings to find a new psychiatrist, Plaintiff did not establish care with Dr.

Rao until July 2014, after the SSA began the continuing disability review process. The Eighth

Circuit has recognized that “a mentally ill claimant’s noncompliance can be, and ordinarily is, the

result of the mental impairment, and thus it is not deemed willful or unjustifiable.” Watkins v.

Astrue, 414 Fed.Appx. 894, 896 (8th Cir. 2011) (citing Pates-Fires v. Astrue, 564 F.3d 935, 945

(8th Cir. 2009)). Furthermore, even if Plaintiff’s mental impairment improved, or at least stabilized

in 2014, her medical records establish that her condition worsened significantly in April 2015, as

she was hospitalized for depression and suicidal ideation.

       The ALJ also based her medical improvement finding on Dr. Rao’s checklist mental status

examinations, which “consistently show generally normal clinical signs” and notations that

Plaintiff was “okay” or “better.” (Tr. 23) For example, the ALJ noted that Plaintiff told Dr. Rao

she was “doing well,” “okay,” “fine,” “alright,” or “better” in September 2014, March 2015, May




                                                 16
2015, September 2015, October 2015, January 2016, February 2016, March 2016, May 2016,

November 2016, May 2017, August 2017, and September 2017. (Tr. 21)

       “[D]oing well for the purposes of a treatment program has no necessary relation to a

claimant’s ability to work or to her work-related functional capacity.” Hutsell v. Massanari, 259

F.3d 707, 712 (8th Cir. 2001) (“‘doing well’ as a chronic schizophrenic is not inconsistent with a

finding of disability”). Additionally, “recognition must be given to the instability of mental

impairments and their waxing and waning nature after manifestation.” Lillard v. Berryhill, 376

F.Supp.3d 963, 984 (E.D. Mo. 2019). “Indeed, one characteristic of mental illness is the presence

of occasional symptom-free periods.” Id. (quoting Andler v. Chater, 100 F.3d 1389, 1393 (8th

Cir. 1996)). “Given that a claimant’s level of mental functioning may seem relatively adequate at

a specific time, proper evaluation of the impairment must take into account a claimant’s level of

functioning ‘over time.’” Frederick v. Berryhill, 247 F.Supp.3d 1014, 1029 (E.D. Mo. 2017).

       A longitudinal review of Plaintiff’s medical records reveals that her mental symptoms

waxed and waned. After her April 2015 hospitalization, Plaintiff entered an IOP, which entailed

twice-weekly group therapy sessions. In December 2015, Plaintiff was again hospitalized for

depression, anxiety, and suicidal ideation.

       In early 2016, Plaintiff was making progress with medications, participation in the IOP,

and regular appointments with Dr. Rao. Following a gap in treatment between April and October

2016, Plaintiff’s complaints of irritability and paranoia resumed in November 2016. She was

hospitalized for three days due to suicidal ideation in March 2017, and she consistently complained

of depression and anxiety in the following months. In early December 2017, Plaintiff spent one

night in the hospital due to abdominal pain and depression. She returned to the emergency room

later that month with depression and suicidal ideation, and she was hospitalized for four days.



                                                17
Based on the totality of the of the evidence, Dr. Rao’s mental status examinations and sporadic

notations that Plaintiff was doing well do not constitute substantial evidence of medical

improvement.

       Finally, in finding Plaintiff was no longer disabled and could perform substantial gainful

activity, the ALJ relied on the statements in the record relating to Plaintiff’s activities of daily

living. For example, the ALJ cited evidence that Plaintiff dressed, bathed, prepared simple meals,

did laundry, grocery shopped, cleaned the bathroom, cared for her two teenaged children, played

cards, and had at least one romantic relationship. (Tr. 14, 16) However, the Eighth Circuit has

repeatedly held that “the ability to do activities such as light housework and visiting with friends

provides little or no support for the finding that a claimant can perform full-time competitive

work.” Burress, 141 F.3d at 881. “Just as a person with physical impairments need not be

bedridden or completely helpless to be found disabled, a person with mental impairments does not

have to be hospitalized or suicidal every day to be found disabled.” Goolsby v. Berryhill, No.

4:17-CV-2508 NAB, 2019 WL 1326988, at *4 (E.D. Mo. Mar. 25, 2019) (citing Reed v. Barnhart,

399 F.3d 917, 923 (8th Cir. 2005)).

       Furthermore, a review of the record reveals that Plaintiff’s daily activities were more

limited than the ALJ suggested. For example, in her August 2014 function report, Plaintiff stated

that she was able to dress and bathe herself, but she added “I don’t really care to wash my hair or

comb it” and noted that she required “special reminders to take care of personal needs and

grooming.” (Tr. 417-18) Plaintiff reported that she was able to prepare sandwiches, frozen

dinners, and “anything that can be microwaved.” (Tr. 418) In regard to chores, Plaintiff stated

that she cleaned the bathroom and did laundry, but did not perform work outside because “I’ve

tried and I have panic attacks from being overwhelmed.” (Id.) Plaintiff was able to grocery shop



                                                18
and handle her finances, but added “I don’t pay on time and sometimes forget to pay bills.” (Tr.

419) For enjoyment, Plaintiff watched television and talked to her mother. (Tr. 420) Although

Plaintiff believed she was able to get along well with authority figures, she stated that she had been

fired from at least one job because of problems getting along with other people, explaining, “I been

told I have a bad attitude but I don’t think so.” (Tr. 421)

       The ALJ also cited Plaintiff’s testimony before the disability hearing officer in December

2014. (Tr. 14) According to the ALJ, Plaintiff “indicated she watched the early morning news,

saw the children off to school, watched television, shopped, prepared meals, did laundry, but left

most of the household chores to her children,” and she enjoyed taking her children to the park in

the summer, working out, and spending time outside, and playing cards with friends. 8 (Id.) While

Plaintiff testified to these activities at the hearing, she qualified nearly every statement. For

example, she stated: “I think I sleep most of the day … watch 5 am news and go to sleep after

kids leave ‘til 1 or 2 pm,” “get up, sit around watch TV,” and “try to wash clothes but forget.” (Tr.

168) Plaintiff stated that her children did most of the housekeeping but sometimes Plaintiff

“clean[ed] the kitchen counter.” (Tr. 168) Plaintiff went to the grocery store about twice a month

“but not when crowded.” (Tr. 169) Plaintiff testified that she played cards “every now and then,

maybe 1x/mo” and “tr[ied] to take kids to park” in the summer, but added, “[I] do way less now.”

(Tr. 168)



8
  The ALJ noted several times in the decision that Plaintiff “liked riding motorcycles with a male
friend who taught her how to ride.” (Tr. 14) This information is based on Dr. Mertens’ treatment
notes of May 2014, which state: “Saturday when riding motorcycle drove through swarm of bees
and got stung 5 times.” (Tr. 686) When the ALJ asked Plaintiff about riding motorcycles at the
April 2015 hearing, she explained the motorcycle belonged “to a friend of mine[.] They was trying
to teach me how to ride.” (Tr. 50) Plaintiff affirmed that she had learned to ride a motorcycle, but
stated “I haven’t been on a bike in a long time….” (Id.) There is no evidence in the record that
Plaintiff rode a motorcycle after May 2014.

                                                 19
          Not only did the ALJ overstate the quality and frequency of Plaintiff’s daily activities, but

she failed to explain how those limited activities demonstrated an ability to sustain competitive

employment. See, e.g., Dixon, 324 F.3d at 1102. In this case, the evidence of Plaintiff’s limited

daily activities does not support the ALJ’s finding of medical improvement. To the contrary,

substantial evidence on the record as a whole establishes that Plaintiff’s bipolar disorder, depressed

with psychotic features, was no better in August 2018 than when she was awarded disability in

June 2010.9 See, e.g., Scott, 2012 WL 1324519, at *2

    VI.      Conclusion

          For the reasons stated above, the Court finds that substantial evidence in the record as a

whole does not support the Commissioner’s decision that Plaintiff’s disability ceased in August

2014. Accordingly,

          IT IS HEREBY ORDERED that pursuant to sentence four of 42 U.S.C. § 405(g), the

decision of the Commissioner is REVERSED and this cause is REMANDED to the

Commissioner for further proceedings consistent with this opinion.

    An order of remand shall accompany this memorandum and order.




                                                        PATRICIA L. COHEN
                                                        UNITED STATES MAGISTRATE JUDGE


Dated this 29th day of June, 2021




9
 Because the Court agrees with Plaintiff that there was not substantial evidence in the record as a
whole supporting the Commissioner’s decision, the Court does not address her arguments that
“some medical evidence” did not support the RFC and the ALJ improperly assessed Dr. Rao’s
medical opinion. See, e.g., Burress, 141 F.3d at 881 n. 11.
                                                   20
